DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 8, and 17 are objected to for apparent misspelling in the claims.
With respect to claim 1, “handing” in line 4 should be “handling.”  Appropriate correction is required.
With respect to claims 7 and 8, “oleicophobic” should be “oleophobic.”  Appropriate correction is required.
With respect to claim 17, “as” should be “has.”  Appropriate correction is required.
Claim 23 is objected to for incorrect English grammar.
With respect to claim 23, “from the from the” is incorrect English grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 13, the claim recites, in relevant part, “a solvent bath that forms each shape aliquot of bituminous liquid.”  In this regard, it is not at all clear how a passive component such as a “solvent bath” can “form” shaped aliquots of liquid.  How does the bath “shape” the liquid?  How does the bath “form” shapes?  Examiner finds such language to be indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian (US 2011/0185631).
With respect to claims 1-10, 13-15, and 17-20, Subramanian discloses a method of segregating a hydrocarbon liquid mixture into discrete shaped units (see Subramanian, Abstract) comprising: (a) continuously dividing the bituminous liquid into shaped liquid aliquots, each aliquot having a discrete shape defined by a material handling mechanism that contains the aliquot; and (b) treating the exterior of each shaped aliquot so as to precipitate an outer membrane of asphaltenic material from the shaped bituminous liquid.  The hydrocarbon liquid mixture may comprise asphaltenes or asphaltenic hydrocarbons (see Subramanian, paragraph [0017]).  In this regard, Applicant admits that “bituminous liquids generally include an asphaltene component” (see Applicant’s specification, paragraph [0003]).  A cooling solvent bath comprising C5-C9 paraffins (e.g., pentane, In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 2011/0185631).
With respect to claims 11, 12, and 16, see discussion supra at paragraph 13.  Subramanian discloses wherein a separator used to collect the shaped aliquots may include a vibrating screen (see Subramanian, paragraph [0032]).  In this regard, it is known that ultrasound involves the generation of vibration by sound frequency.  Thus, the person having ordinary skill in the art would readily expect the use of an ultrasonic transducer might be used to accomplish the vibration described in Subramanian.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Regarding the coating, Subramanium clearly discloses formation of a “skin” (see Subramanian, paragraphs [0018] and [0025]).  It is noted that a mere recitation of size (e.g., a coating or “skin” being “less than 2mm thick”) is not sufficient to distinguish over the prior art in the absence of new or unexpected results.  In Gardner v.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5, 7, 8, and 16-26 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 7, 8, 16-22, and 25-28 of copending Application No. 16/975,663.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Boucif (WO 2016/110747 A1) and Schroeder (US 2019/0209989).  Boucif and Schroeder disclose methods for segregating bituminous liquids into discretely shaped units (see Boucif, Abstract) (see Schroeder, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771